Title: To Thomas Jefferson from Thomas Swann, 30 March 1805
From: Swann, Thomas
To: Jefferson, Thomas


                  
                     To the President of the United States.
                     [30 Mch. 1805]
                  
                  We the Undersignd subscribers take the liberty of representing to the President of the United States, that Negroe Charles, a slave, the property of one Henry Nicholson of the Town of Alexandria, was at a Court held for the County of Alexandria, in November term last, Convicted of having Burglariously broken and enterd the dwelling house of one Thomas White in the Town of Alexandria aforesaid, with an intent to steal the goods and chattells of the said White—And he hath been accordingly condemnd to Suffer death for the said crime, and his execution directed to take place on the tenth day of May next, as will appear by a Certificate from the Clerk of the Court herewith exhibited—The Undersignd Subscribers further represent, that the circumstances given in evidence upon the trial were barely sufficient to authorise the Jury to find a Verdict against the said Negroe Charles, and taking the said circumstances into consideration, together with the severity of the Law inflicting the punishment of death for offences of that kind, they look upon the said Negroe Charles as a fit and proper object of pardon and recommend him as such to your Excellency—
                  
                     
                        Tho. Swann Atty. at Law.
                     Edm: J. Lee atty. at Law.
                     
                        Geo. Youngs. Atty. at Law
                     R. I. Taylor Atty at Law
                     Henry Hiort Atty at Law.
                     G. Deneale Clerk of the Court
                  
                  
                     
                     The Undersigned Judges of the Circuit Court of the District of Columbia respectfully recommend to the President of the United States to Grant a Pardon to negro Charles in the within Petition mentioned on the ground therein stated—
                     30 March 1805.
                  
                  
                     W Kilty 
                     
                     W. Cranch 
                     
                     N Fitzhugh 
                     
                  
                  
                     concurred in by
                  
                  
                     Wr: Jones Jr.
                     U.S. Atty. for D. of Cola.
                     L Summers D Marshal
                  
                  
                     [Order by TJ:]
                     Let a pardon issue
                  
                  
                     Th: Jefferson
                     
                     Apr. 23. 05.
                  
                  
                     note, it’s safe & speedy transmission to the marshal should be particularly attended to
                  
               